Citation Nr: 0819794	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to October 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Albuquerque Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2008 a Board 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is of record.  


FINDING OF FACT

The veteran meets the schedular criteria for a TDIU rating 
and the evidence reasonably shows that he is unemployable due 
to his service-connected disabilities.    



CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II. Factual Background

On June 2006 VA examination the examiner noted that the 
veteran had not worked since May 1985 because of the back 
pain he experienced.  He was suffering from degenerative disc 
disease of the thoracic spine and strain/sprain of the lumbar 
spine originally incurred in service.  He also had 
significant pain in his left foot primarily from the old 5th 
metatarsal fracture, which was also service connected.  The 
examiner noted that he considered the veteran to be eligible 
for individual unemployability.  

A January 2007 medical opinion indicated that the veteran 
suffered from bilateral temporomandibular joint derangement.  
This caused pain upon mastication but did not seem to 
otherwise have an effect on physical employment.  Talking was 
painful and to the extent that sedentary employment involved 
talking, the examiner found that there might be significant 
limitations.  

A March 2007 rating sheet shows that the veteran is service 
connected for residuals of fracture of the left fifth 
metatarsal with Morton's Neuroma of the third and fourth 
metatarsal interspace of the left foot (rated 30 percent), 
residuals of back injury with degenerative disc disease 
(rated 20 percent) and bilateral temporomandibular joint 
derangement (rated 20 percent), for a combined disability 
rating of 60 percent. 

III.  Law and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability as 
part of a combination of disabilities, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Given that the veteran's disabilities are all orthopedic in 
nature they can be considered as one disability, allowing the 
veteran to meet the minimum schedular requirements for a TDIU 
rating.  38 C.F.R. § 4.16(a).  Also, the June 2006 VA 
examiner specifically found that the veteran was unemployable 
due to his service-connected foot and back disabilities and 
the January 2007 examiner additionally noted that the veteran 
might be significantly limited in sedentary employment as his 
temporomandibular joint derangement made talking painful.  As 
there is no contrary medical evidence of record finding that 
the veteran is not currently unemployable due to his 
combination of service connected disabilities, the 
preponderance of the evidence is in the veteran's favor and 
assignment of a TDIU rating is warranted.  Gilbert, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


